EXHIBIT 10.1

 

 

EMPLOYMENT AGREEMENT

 

OF

 

WAYNE A. CASE

 

This Employment Agreement (“Agreement”) is made this 1st day of January, 2004,
by and between Schmitt Industries, Inc., an Oregon corporation (“Schmitt”), and
Wayne A. Case (“Case”).

 

In consideration of the promises and mutual covenants set forth in this
Agreement, Schmitt and Case promise and agree as follows:

 

1.             Term of Employment.   Schmitt hereby employs Case, and Case
hereby accepts employment with Schmitt, on and subject to the terms and
conditions provided in this Agreement for a period of three (3) years commencing
on the date hereof and ending on December 31, 2006 (the “Term”), unless earlier
terminated pursuant to Section 5.

 

2.             Scope of Duties.

 

2.1          Duties.   Case shall serve as the President and Chief Executive
Officer (“CEO”) of Schmitt, and, subject to the policies of Schmitt’s Board of
Directors (“Board”) as enacted from time to time, shall be responsible for all
of Schmitt’s management and day-to-day operations.  Case shall report directly
to Schmitt’s Board of Directors.  Subject to all of Schmitt’s then-current
budgets, business plans and policies, Case shall have the authority to conduct,
and the responsibility for, all of Schmitt’s operations and day-to-day business
activities including, but not limited to, the following:

 

2.1.1       In conjunction with the Board, the development, achievement,
administration and reporting of current and long-range strategic objectives,
plans, budgets and policies;

 

2.1.2       The achievement of immediate and long-term forecasts and goals
established by the Board from time to time; and,

 

2.1.3       The supervision, development, identity and coordination of Schmitt’s
management team.

 

2.2          Facilities and Staff.             Case will be furnished with such
facilities, services, staff and working conditions, consistent with Schmitt’s
current practices, as are suitable to his position and appropriate for the
performance of his duties.

 

2.3          Full Time and Attention.    Case will loyally and conscientiously
devote substantially all of his business and professional time, attention and
energies (exclusive of periods of sickness and disability and such normal
holiday and vacation periods as have been established by Schmitt) to the affairs
of Schmitt.  Notwithstanding the above:

 

2.3.1       Case may expend a reasonable amount of time for educational,
professional or charitable activities; and

 

2.3.2       This Agreement shall not be interpreted to prohibit Case from making
passive personal investments or conducting private business affairs, as long as
those activities do not materially interfere with the services required under
this Agreement.

 

2.4          Competitive Activities.   During the Term of his employment
hereunder, unless specifically authorized by the Board of Directors, Case shall
not, directly or indirectly, either as an officer, director, investor, employee,
consultant, agent, independent contractor, principal, partner, shareholder, or
in any other capacity whatsoever, engage or participate in any business
activities or business entity that is, in any way, competitive with any of the
business of Schmitt.

 

2.5          Indemnification and Insurance.   During the Term of his employment
hereunder, Case will receive the full benefit of the indemnification provisions
for officers and directors that are then contained in Schmitt’s Articles of
Incorporation and Bylaws, and shall be a named insured under Schmitt’s
Director’s and Officer’s liability insurance policy, as such indemnification
provisions and insurance policies are in effect from time to time.

 

--------------------------------------------------------------------------------


 

 

3.             Compensation and Expenses.

 

3.1          Compensation.   During the term of this Agreement, Schmitt will pay
Case an initial base salary of $162,315.12 per year, payable at such times and
in such increments as are consistent with Schmitt’s usual policies.  Any
proposed salary change will be determined by the Compensation Committee of the
Board; provided, however, that Case’s salary shall never be less than the amount
set forth above, unless agreed to in writing by Case.  Case shall also be
eligible for bonuses as may be determined by the Compensation Committee.

 

3.2          Expenses.   Schmitt will reimburse Case for all reasonable travel,
entertainment and miscellaneous expenses incurred by him in connection with the
performance of his duties under this Agreement.  Such reimbursement will be made
in accordance with general policies and procedures of Schmitt in effect from
time to time relating to reimbursement.  The Company, at its expense, shall
provide Case with an automobile and shall reimburse him for all expenses in
connection therewith.

 

3.3          Taxes and Withholding.   Schmitt shall withhold or deduct from sums
due to Case hereunder all amounts required by applicable state or federal law.

 

4.             Benefits.

 

4.1          Vacation.   During the term of this Agreement, Case will be
entitled to at least 25 days of vacation per year, to be taken and accounted for
in accordance with Schmitt’s policies for same in effect from time to time, or
such additional time as is in accordance with Schmitt’s published rules
regarding vacation.

 

4.2          Group Benefits.   Case shall participate in any pension, insurance
or other employee benefit plan that is maintained by Schmitt from time to time
for employees similarly situated.

 

5.             Termination.

 

5.1          Termination.   Notwithstanding the Term of this Agreement, Case’s
employment with Schmitt may be terminated upon the occurrence of any one of the
following events.  With respect to Sections 5.1.2, 5.1.3 and 5.1.7, the
determination to terminate Case under those provisions must be made in good
faith by all of the directors (except Case if he is at the time a director):

 

5.1.1       The conviction of Case for any crime that is a felony under
applicable law;

 

5.1.2  Fraud by Case in the performance of his duties or in his reporting to the
management of Schmitt;

 

5.1.3       At Schmitt’s option, if any one of the following conditions occurs
and persists after Schmitt has given Case prior written notice of its intent to
terminate his employment with the specific reasons therefore, and Case fails to
correct the specified problems within a period of 30 days of the effective date
of the notice:

 

(A)          Chronic alcoholism, drug abuse, or addiction;

 

(B)           Material failure of Case to apply his full-time attention and best
efforts to the business of Schmitt; or

 

(C)           Material breach by Case of any of the terms and conditions of this
Agreement.

 

5.1.4       The death of Case;

 

5.1.5       At Case’s option, in the event of the insolvency of Schmitt;

 

5.1.6       At Case’s option, with or without cause, by Case giving Schmitt not
less than 90 days prior written notice of termination; or

 

5.1.7       At Schmitt’s option, without cause, by Schmitt giving Case written
notice of termination.

 

--------------------------------------------------------------------------------


 

5.2          Effect of Termination.

 

5.2.1       If Case’s employment under this Agreement is terminated pursuant to
Section 5.1.7, Case shall be entitled to receive, for the entire Payment Period
(as defined below), (i) the equivalent monthly salary in effect immediately
prior to termination to that set forth in Section 3.1.1; and, (ii) participation
for the balance of the entire Payment Period to extent eligible in all relevant
employee benefit programs to which he would have been entitled if he had
continued to serve as President and CEO of Schmitt during the Payment Period. 
All payments required to be made to Case pursuant to this Section 5.2.1 shall
continue to be made regardless of whether Case secures other employment with any
other employer.  For purposes of this section, the term “Payment Period” shall
mean a period commencing on the date Case is terminated pursuant to Section
5.1.7 and ending on the date that is three (3) years after the date of this
Agreement.

 

5.2.2       If Case’s employment under this Agreement is terminated for any
other reason than that set forth in Sections 5.1.4 or 5.1.7, Case shall (i) have
no rights to compensation or reimbursement for salary or bonus for any period
subsequent to the date of such termination, (ii) have no right to participate in
any employee benefit programs under Section 4 for any period subsequent to the
date of such termination; provided that Schmitt will remain obligated to meet
any obligations that it may have under COBRA, and (iii) have no right to any
bonus that would have been payable on a date subsequent to Case’s termination
date.

 

5.3          Effect of Merger, Dissolution or Transfer of Assets.   In the event
of any voluntary or involuntary dissolution of Schmitt, any merger or
consolidation of Schmitt with a third party whereby Schmitt is not a surviving
entity, or any sale of all or substantially all of the assets of Schmitt to any
third party and in the further event that the surviving or acquiring entity
declines to assume this Agreement and/or Case’s employment is terminated by
Schmitt or the surviving entity within 90 days of the effective date thereof,
such nonassumption or termination will be deemed to have taken place pursuant to
section 5.1.7 and Case shall be entitled to the benefits set forth in section
5.2.1.

 

6.             Inventions.   Inventions made or conceived entirely or partially
by Case while employed by Schmitt will be the property of Schmitt.  As used in
this Section, the term “inventions” includes all creations, whether or not
patentable or copyrightable, and all ideas, reports, or other creative works,
including, without limitation, computer programs, manuals and related material,
which relate to the existing or proposed business of Schmitt or any other
business or research and development effort conducted by Schmitt.  All of Case’s
inventions which are copyrightable shall be works for hire.  Case will cooperate
with Schmitt to patent or copyright all inventions by executing all documents
tendered by Schmitt for such purpose.  Case hereby grants to Schmitt a power of
attorney coupled with an interest, whereby Schmitt may execute and deliver any
and all documents necessary to so patent or copyright any inventions in Case’s
name, place and stead as if such execution and delivery were done by him, with
such power of attorney accruing in the event that he fails to cooperate as
required by the preceding sentence.  Notwithstanding the above, this provision
does not apply to any invention which was developed solely on Case’s own time
and not using any of Schmitt’s equipment, supplies, facilities or information,
unless (a) the invention relates directly to the business of Schmitt or to
Schmitt’s actual or demonstrably anticipated research or development, or (b) the
invention results from any work performed by Case for Schmitt.  The obligations
contained in this Section shall survive the termination of this Agreement.

 

7.             Nondisclosure of Confidential Information.   Case acknowledges
that during the term of this Agreement he will learn and will have access to
confidential information regarding Schmitt and its affiliates, including without
limitation (i) confidential or secret plans, programs, documents, agreements or
other material relating to the business, services or activities, and (ii) trade
secrets, market reports, customer investigations, customer lists, files,
accounts and other similar information that is proprietary information
(collectively referred to as “Confidential Information”).  Case acknowledges
that such Confidential Information is a special, valuable and unique asset.  All
records, file materials and Confidential Information obtained by Case in the
course of employment with Schmitt or its affiliates or service as a director of
Schmitt or its affiliates are confidential and proprietary and shall remain the
exclusive property of the appropriate entity owning the same.  Case will not for
any reason use for his own benefit, or for the benefit of any person with whom
he may be associated, any Confidential Information or disclose any such
Confidential Information to any person for any reason or purpose whatsoever
without the prior written consent of Schmitt, unless such Confidential
Information previously shall have became public knowledge through no action or
omission of Case.  Case, within three (3) days from the date upon which his
employment with Schmitt is terminated or otherwise upon the request of Schmitt,
shall return to Schmitt any and all documents and material that constitutes
Confidential Information.  The obligations contained in this Section shall
survive the termination of this Agreement.

 

8.             Specific Performance.   Schmitt and Case recognize that the
services rendered under this Agreement by Case are special, unique and of an
extraordinary character. Accordingly, in the event of any breach by Case of the
provisions of Section 6, 7 or 8 of this Agreement and in addition to any other
remedies available to Schmitt by law, Schmitt may specifically enforce Case’s
obligations under such sections.

 

--------------------------------------------------------------------------------


 

9.             Miscellaneous.

 

9.1          Assignability.   The rights and obligations of Schmitt under this
Agreement shall inure to the benefit of and be binding up the successors and
assigns of Schmitt.  The rights and obligations of Case hereunder may not be
assigned or alienated and any attempt to do so by Case will be void.

 

9.2          Separability.   If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall considered
divisible as to such provisions and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provision were not
included.

 

9.3          Notice.   All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have duly given if
personally delivered, telexed or telecopied to, or, if mailed, when mailed to
the other party by certified mail, return receipt requested, at (a) in the case
of Schmitt, the location of its principal executive offices, or (b) in the case
of Case, the location of his principal residence or last known principal
residence.

 

9.4          Jurisdiction and Venue.   The jurisdiction and venue of all actions
between the parties shall lie exclusively in Multnomah County, Oregon.

 

9.5          Governing Law.   The validity, performance, construction and effect
of this Agreement shall be governed by the laws of the State of Oregon, without
giving effect to the conflict of laws rules thereof.

 

9.6          Arbitration.   The parties shall settle by arbitration any
controversy or claim arising out of or relating to this Agreement, including
without limitation, the making, performance, or interpretation of this
Agreement.  The arbitration shall be conducted in Portland, Oregon in accordance
with the then-current Commercial Arbitration Rules of the American Arbitration
Association. The arbitration shall be held before a single arbitrator (unless
otherwise agreed by the Parties). The arbitrator shall be chosen from a panel of
attorneys knowledgeable in the fields of business and employment law in
accordance with the then-current Commercial Arbitration Rules of the American
Arbitration Association. If the arbitration is commenced, the Parties agree to
permit discovery proceedings of the type provided by the Oregon Rules of Civil
Procedure both in advance of, and during recesses of, the arbitration hearings. 
The Parties further agree that the arbitrator shall have the authority to grant
injunctive relief, including preliminary injunctive relief, and that an
arbitrator’s order for such relief may be entered in and enforced by a federal
or state court of competent jurisdiction in Oregon. The prevailing Party shall
be entitled to its reasonable and actually incurred attorneys’ fees arising in
connection with the enforcement of its rights hereunder, as determined by the
arbitrator. The Parties agree that all facts and other information relating to
any arbitration arising under this Agreement shall be kept confidential to the
fullest extent permitted by law.  The prevailing Party in any arbitration
regarding this Agreement may enter the arbitration award in a federal or state
court of competent jurisdiction in Oregon.

 

9.7          Waiver; Amendment.   The waiver by any party to this Agreement of a
breach of any provision hereof by any party shall not be construed as a waiver
of any subsequent breach by any party.  No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

9.8          Advice of Counsel.   Case acknowledges that he has had sufficient
opportunity to review this Agreement with counsel of his choosing before
signing.

 

9.9          Entire Agreement.   This Agreement constitutes the entire agreement
between the parties regarding the subject matter, and there are no other
understandings, either written or oral, which affect the terms hereof.  This
Agreement may be supplemented, modified or amended only by a subsequent written
agreement between the parties.

 

DATED the day and year first above written.

 

 

 

SCHMITT INDUSTRIES, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

Wayne A. Case

 

--------------------------------------------------------------------------------